BONIN, J.,
DISSENTS WITH REASONS,
hi respectfully dissent.
The parties provided by their consent that either parent’s relocation within designated areas of the metropolitan New Orleans area would not constitute a change of circumstances and that the father would not pay any portion of the children’s private school tuition. The fact that a child was not admitted to a public school of choice does not equate with unavailability of public education in New Orleans. And under such circumstances the mother’s subsequent loss of that high-end employment by which she bore the entire burden of the child’s private school tuition cannot constitute the requisite change of'circumstances. I simply cannot identify any change of circumstance which authorizes the imposition of private school tuition upon the father. I would reverse the trial judge’s decision.